


Exhibit 10.24

 

INVESTMENT MANAGEMENT AGREEMENT

 

 

THIS AGREEMENT, originally made the 31st day of August, 1992, by and between IVY
FUNDS, INC., f.k.a. Waddell & Reed Funds, Inc. (hereinafter called
“Corporation”), and Waddell & Reed Investment Management Company, and assigned
by Waddell & Reed Investment Management Company on June 30, 2003 to Ivy
Investment Management Company (hereinafter called IICO), f.k.a. Waddell & Reed
Ivy Investment Company, and hereby amended and restated and effective
November 15, 2005.

 

WITNESSETH:

 

In consideration of the mutual promises and agreements herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, it is hereby agreed by and between the parties hereto as follows:

 

1.        In General

 

IICO agrees to act as investment adviser to the Corporation with respect to the
investment of its assets and in general to supervise the investments of each
series of the Corporation as set forth in Exhibit A, and as amended from time to
time, subject at all times to the direction and control of the Board of
Directors of the Corporation, all as more fully set forth herein.

 

11.        Duties of IICO with respect to investment of assets of the
Corporation.

 

A. IICO shall regularly provide investment advice to the Corporation and shall,
subject to the succeeding provisions of this section, continuously supervise the
investment and reinvestment of cash, securities or other property comprising the
assets of the investment portfolios of the Corporation; and in furtherance
thereof, IICO shall:

 

1.   obtain and evaluate pertinent information about significant developments
and economic, statistical and financial data, domestic, foreign or otherwise,
whether affecting the economy generally or one or more of the portfolios of the
Corporation, and whether concerning the individual companies whose securities
are included in one or more of the Corporation portfolios or the industries in
which they engage, or with respect to securities which IICO considers desirable
for inclusion in one or. more of the Corporation’s portfolios;

 

2.   furnish continuously an investment program for each of the portfolios of
the Corporation;

 

3.   determine what securities shall be purchased or sold by the Corporation;

 

4.   take, on behalf of the Corporation, all actions which appear to IICO
necessary to carry into effect such investment programs and supervisory
functions as aforesaid, including the placing of purchase and sale orders.

 

 

--------------------------------------------------------------------------------


 

B. IICO shall make appropriate and regular reports to the Board of Directors of
the Corporation on the actions it takes pursuant to Section ILA, above. Any
investment programs furnished by IICO under this section, or any supervisory
function taken hereunder by IICO shall at all times conform to and be in
accordance with any requirements imposed by:

 

1.   the provisions of the Investment Company Act of 1940 and any rules or
regulations in force thereunder;

 

2.   any other applicable provision of law;

 

3.   the provisions of the Articles of Incorporation of the Corporation as
amended from time to time;

 

4.   the provisions of the Bylaws of the Corporation as amended from time to
time;

 

5.   the terms of the registration statement of the Corporation, as amended from
time to time, under the Securities Act of 1933 and the Investment Company Act of
1940.

 

C. Any investment programs furnished by IICO under this section or any
supervisory functions taken hereunder by IICO shall at all times be subject to
any directions of the Board of Directors of the Corporation, its Executive
Committee, or any committee or officer of the Corporation acting pursuant to
authority given by the Board of       :. Directors.

 

III.        Allocation of Expenses

 

The expenses of the Corporation and the expenses of IICO in performing its
functions under this Agreement shall be divided into two classes, to wit:
(i) those expenses which will be paid in full by 1ICO as set forth in
subparagraph “A” hereof, and (ii) those expenses which will be paid in full by
the Corporation, as set forth in subparagraph “B” hereof.

 

A.   With respect to the duties of IICO under Section II above, it shall pay in
full, except as to the brokerage and research services acquired through the
allocation of commissions as provided in Section IV hereinafter, for (a) the
salaries and employment benefits of all employees of 11CO who are engaged in
providing these advisory services; (b) adequate office space and suitable office
equipment for such employees; and (c) all telephone and communications costs
relating to such functions. In addition, IICO shall pay the fees and expenses of
all directors of the Corporation who are employees of IICO or an affiliated
corporation and the salaries and employment benefits of all officers of the
Corporation who are affiliated persons of IICO.

 

B.    The Corporation shall pay in full for all of its expenses which are not
listed above {other than those assumed by IICO or one of its affiliates in its
capacity as principal underwriter of the shares of the Corporation., as
Shareholder Servicing Agent or as

 

 

2

--------------------------------------------------------------------------------


 

Accounting Services Agent for the Corporation), including (a) the costs of
preparing and printing prospectuses and reports to shareholders of the
Corporation, including mailing costs; (b) the costs of printing all proxy
statements and all other costs and expenses of meetings of shareholders of the
Corporation (unless the Corporation and 11CO shall otherwise agree);
(c) interest, taxes, brokerage commissions and premiums on fidelity and other
insurance; (d) audit fees and expenses of independent accountants and legal fees
and expenses of attorneys, but not of attorneys who are employees of IICO or an
affiliated company; (e) fees and expenses of its directors not affiliated with
Waddell & Reed, Inc.; (f) custodian fees and expenses; (g) fees payable by the
Corporation under the Securities Act of 1933, the Investment Company Act of
1940, and the securities or “Blue-Sky” laws of any jurisdiction; (h) fees and
assessments of the Investment Company Institute or any successor organization;
(i) such nonrecurring or extraordinary expenses as may arise, including
litigation affecting the Corporation, and any indemnification by the Corporation
of its officers, directors, employees and agents with respect thereto; j) the
costs and expenses provided for in any Shareholder Servicing Agreement or
Accounting Services Agreement, including amendments thereto, contemplated by
subsection C of this Section III. In the event that any of the foregoing shall,
in the first instance, be paid by IICO, the Corporation shall pay the same to
IICO on presentation of a statement with respect thereto.

 

C. IICO or an affiliate of IICO, may also act as (i) transfer agent or
shareholder servicing agent of the Corporation and/or as (ii) accounting
services agent of the Corporation if at the time in question there is a separate
agreement, “Shareholder Servicing Agreement” and/or “Accounting Services
Agreement,” covering such functions between the Corporation and IICO, or such
affiliate. The corporation, whether IICO, or its affiliate, which is the party
to either such Agreement with the Corporation is referred to as the
“Agent.” Each such Agreement shall provide in substance that it shall go into
effect, or be amended, or a new agreement covering the same topics between the
Corporation and the Agent may be entered into, only if the terms of such
Agreement, such amendment or such new agreement have been approved by the Board
of Directors of the Corporation, including the vote of a majority of the
directors who are not “interested persons” as defined in the Investment Company
Act of 1940, of either party to the Agreement, such amendment or such new
agreement (considering IICO to be such a party even if at the time in question
the Agent is an affiliate of IICO), cast in person at a meeting called for the
purpose of voting on such approval. Such a vote is referred to as a
“disinterested director” vote. Each such Agreement shall also provide in
substance for its continuance, unless terminated, for a specified period which
shall not exceed two years from the date of its execution and from year to year
thereafter only if such continuance is specifically approved at least annually
by a disinterested director vote, and that any disinterested director vote shall
include a determination that (i) the Agreement, amendment, new agreement or
continuance in question is in the best interests of the Corporation and its
shareholders; (ii) the services to be performed under the Agreement, the
Agreement as amended, new agreement or agreement to be continued are services
required for the operation of the Corporation; (iii) the Agent can provide
services the nature and quality of which are at least equal to those provided by
others offering the same or similar services; and (iv) the fees for such
services are fair and reasonable in light of the usual and customary charges
made by others for services of the same nature and quality. Any such Agreement
may also provide in substance that any disinterested director vote may be
conditioned on the favorable vote of the holders of a majority (as defined in or
under the Investment Company Act of 1940) of the outstanding shares of each
class or series of the Corporation. Any such Agreement shall also provide in
substance that it may be terminated by the Agent at any time without penalty
upon giving the Corporation one hundred twenty (120)

 

 

3

--------------------------------------------------------------------------------


 

days’ written notice (which notice may be waived by the Corporation) and may be
terminated by the Corporation at any time without penalty upon giving the Agent
sixty (60) days’ written notice (which notice may be waived by the Agent),
provided that such termination by the Corporation shall be directed or approved
by the vote of a majority of the Board of Directors of the Corporation in office
at the time or by the vote of the holders of a majority (as defined in or under
the Investment Company Act of 1940) of the outstanding shares of each class or
series of the Corporation.

 

IV.        Brokerage

 

(a)    IICO may select brokers to effect the portfolio transactions of the
Corporation on the basis of its estimate of their ability to obtain, for
reasonable and competitive commissions, the best execution of particular and
related portfolio transactions. For this purpose, “best execution” means prompt
and reliable execution at the most favorable price obtainable. Such brokers may
be selected on the basis of all relevant factors including the execution
capabilities required by the transaction or transactions, the importance of
speed, efficiency, or confidentiality, and the willingness of the broker to
provide useful or desirable investment research and/or special execution
services. IICO shall have no duty to seek advance competitive commission bids
and may select brokers based solely on its current knowledge of prevailing
commission rates.

 

(b)    Subject to the foregoing, IICO shall have discretion, in the interest of
the Corporation, to direct the execution of its portfolio transactions to
brokers who provide brokerage and/or research services (as such services are
defined in Section 28(e) of the Securities Exchange Act of 1934) for the
Corporation and/or other accounts for which IICO or one or more of its
affiliates exercise “investment discretion” (as that term is defined in
Section 3(x)(35) of the Securities Exchange Act of 1934); and in connection with
such transactions, to pay commission in excess of the amount another adequately
qualified broker would have charged if IICO determines, in good faith, that such
commission is reasonable in relation to the value of the brokerage and/or
research services provided by such broker, viewed in terns of either that
particular transaction or the overall responsibilities of IICO and its
investment advisory affiliates with respect to the accounts for which they
exercise investment discretion. In reaching such determination, IICO will not be
required to attempt to place a specified dollar amount on the brokerage and/or
research services provided by such broker; provided that IICO shall be prepared
to demonstrate that such determinations were made in good faith, and that all
commissions paid by the Corporation over a representative period selected by its
Board of Directors were reasonable in relation to the benefits to the
Corporation.

 

V.        Compensation of IICO

 

As compensation in full for services rendered and for the facilities and
personnel furnished under sections 1, II, and IV of this Agreement, the
Corporation will pay to IICO for each day the fees specified in Exhibit A
hereto.

 

The amounts payable to IICO shall be determined as of the close of business each
day; shall, except as set forth below, be based upon the value of net assets
computed in accordance with the Articles of Incorporation of the Corporation;
and shall be paid in arrears whenever requested by 11CO. In computing the value
of the net assets of the Corporation, there

 

 

4

--------------------------------------------------------------------------------


 

shall be excluded the amount owed to the Corporation with respect to shares
which have been sold but not yet paid to the Corporation by Waddell & Reed, Inc.

 

Notwithstanding the foregoing, if the laws, regulations or policies of any state
in which shares of the Corporation are qualified for sale limit the operation
and management expenses of the Corporation, IICO will refund to the Corporation
the amount by which such expenses exceed the lowest of such state limitations.

 

VI.        Undertakings of IICO Liabilities

 

IICO shall give to the Corporation the benefit of its best judgment, efforts and
facilities in rendering advisory services hereunder.

 

IICO shall at all times be guided by and be subject to the Corporation’s
investment policies, the provisions of its Articles of Incorporation and Bylaws
as each shall from time to time be amended, and to the decision and
determination of the Corporation’s Board of Directors.

 

This Agreement shall be performed in accordance with the requirements of the
investment Company Act of 1940, the Investment Advisers Act of 1940, the
Securities Act of 1933, and the Securities Exchange Act of 1934, to the extent
that the subject matter of this Agreement is within the purview of such Acts.
Insofar as applicable to IICO, as an investment adviser and affiliated person of
the Corporation, IICO shall comply with the provisions of the Investment Company
Act of 1940, the Investment Advisers Act of 1940 and the respective rules and
regulations of the Securities and Exchange Commission thereunder.

 

In the absence of willful misfeasance, bad faith, gross negligence or reckless
disregard of obligations or duties hereunder on the part of IICO, it shall not
be subject to liability to the Corporation or to any stockholder of the
Corporation for any act or omission in the course of or connected with rendering
services thereunder or for any losses that may be sustained in the purchase,
holding or sale of any security.

 

VII.       Duration of this Agreement

 

This Agreement shall become effective at the start of business on the date
hereof and shall continue in effect, unless terminated as hereinafter provided,
for a period of one year and from year-to-year thereafter only if such
continuance is specifically approved at least annually by the Board of
Directors, including the vote of a majority of the directors who are not parties
to this Agreement or “interested persons” (as defined in the Investment Company
Act of 1940) of any such party, cast in person at a meeting called for the
purpose of voting on such approval, or by the vote of the holders of a majority
(as so defined) of the outstanding voting securities of each class or series of
the Corporation and by the vote of a majority of the directors who are not
parties to this Agreement or “interested persons” (as so defined) of any such
party, cast in person at a meeting called for the purpose of voting on such
approval.

 

VIII.      Termination

 

This Agreement may be terminated by IICO at any time without

 

 

5

--------------------------------------------------------------------------------


 

penalty upon giving the Corporation one hundred twenty (120) days’ written
notice (which notice; may be waived by the Corporation) and may be terminated by
the Corporation at any time without penalty upon giving IICO sixty(60) days’
written notice (which notice may be waived by IICO), provided that such
termination by the Corporation shall be directed or approved by the vote ofa
majority of the Board of Directors of the Corporation in office at the time or
by the vote of a majority (as defined in the Investment Company Act of 1940) of
the outstanding voting securities of the Corporation. This Agreement shall
automatically terminate in the event of its assignment, the terns
“assignment” for this purpose having the meaning defined in Section 2(a)(4) of
the Investment Company Act of 1940 and the rules and regulations thereunder.

 

IN WITNESS WHEREOF, the parties hereto have caused the foregoing instrument to
be executed by their duly authorized officers and their corporate seal to be
hereunto affixed, all as of the day and year first above written.

 

 

IVY FUNDS, INC.

 

 

 

 

 

By:

   /s/ Mara Herrington

 

 

 

Mara D. Herrington

 

 

Vice President

 

 

 

ATTEST:

 

 

 

 

 

By:

     /s/ Megan E. Bray

 

 

 

    Megan E. Bray

 

 

    Assistant Secretary

 

 

 

 

 

IVY INVESTMENT MANAGEMENT

 

COMPANY

 

 

 

By:

   /s/ Henry J. Herrmann

 

 

 

Henry J. Herrmann

 

 

President

 

 

 

ATTEST:

 

 

 

 

 

By:

     /s/ Wendy J. Hills

 

 

 

     Wendy J. Hills

 

 

     Secretary

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO INVESTMENT MANAGEMENT AGREEMENT

 

IVY FUNDS, INC.

 

FEE SCHEDULES

 

A cash fee computed each day on net asset value for each Fund at the annual
rates listed below*:

 

Asset Strategy Fund

 

 

 

 

 

Net Assets

 

Fee

Up to $1 billion

 

0.70% of net assets

Over $1 billion and up to $2 billion

 

0.65% of net assets

Over $2 billion and up to $3 billion

 

0.60% of net assets

Over $3 billion

 

0.55% of net assets

 

 

 

Capital Appreciation Fund

 

 

 

 

 

Net Assets

 

Fee

Up to $1 billion

 

0.65% of net assets

Over $1 billion and up to $2 billion

 

0.60% of net assets

Over $2 billion and up to $3 billion

 

0.55% of net assets

Over $3 billion

 

0.50% of net assets

 

 

 

Core Equity Fund

 

 

 

 

 

Net Assets

 

Fee

Up to $1 billion

 

0.70% of net assets

Over $1 billion and up to $2 billion

 

0.65% of net assets

Over $2 billion and up to $3 billion

 

0.60% of net assets

Over $3 billion and up to $5 billion

 

0.55% of net assets

Over $5 billion and up to $6 billion

 

0.525% of net assets

Over $6 billion

 

0.50% of net assets

 

 

 

Energy Fund

 

 

 

 

 

Net Assets

 

Fee

Up to $1 billion

 

0.85% of net assets

Over $1 billion and up to $2 billion

 

0.83% of net assets

Over $2 billion and up to $3 billion

 

0.80% of net assets

Over $3 billion

 

0.76% of net assets

 

 

 

High Income Fund

 

 

 

 

 

Net Assets

 

Fee

Up to $500 million

 

0.625% of net assets

Over $500 million and up to $1 billion

 

0.60% of net assets

Over $1 billion and up to $1.5 billion

 

0.55% of net assets

Over $1.5 billion

 

0.50% of net assets

 

 

7

--------------------------------------------------------------------------------


 

Large Cap Growth Fund

 

 

 

Net Assets

Fee

Up to $1 billion

0.70% of net assets

Over $1 billion and up to $2 billion

0.65% of net assets

Over $2 billion and up to $3 billion

0.60% of net assets

Over $3 billion

0.55% of net assets

 

 

Limited-Term Bond Fund

 

 

 

Net Assets

Fee

Up to $500 million

0.50% of net assets

Over $500 million and up to $1 billion

0.45% of net assets

Over $1 billion and up to $1.5 billion

0.40% of net assets

Over $1.5 billion

0.35% of net assets

 

 

Mid Cap Growth Fund

 

 

 

Net Assets

Fee

Up to $1 billion

0.85% of net assets

Over $1 billion and up to $2 billion

0.83% of net assets

Over $2 billion and up to $3 billion

0.80% of net assets

Over $3 billion

0.76% of net assets

 

Money Market Fund

 

A cash fee computed each day on net asset value for the Fund at the annual rate
of 0.40% of net assets.

 

Municipal Bond Fund

 

 

 

Net Assets

Fee

Up to $500 million

0.525% of net assets

Over $500 million and up to $1 billion

0.50% of net assets

Over $1 billion and up to $1.5 billion

0.45% of net assets

Over $1.5 billion

0.40% of net assets

 

 

Municipal High Income Fund

 

 

 

Net Assets

Fee

Up to $1 billion

0.525% of net assets

Over $1 billion and up to $2 billion

0.50% of net assets

Over $2 billion and up to $3 billion

0.45% of net assets

Over $3 billion

0.40% of net assets

 

 

--------------------------------------------------------------------------------


 

Science and Technology Fund

 

Net Assets

Fee

 

 

Up to$1 billion

0.85% of net assets

Over $1 billion and up to $2 billion

0.83% of net assets

Over $2 billion and up to $3 billion

0.80% of net assets

Over $3 billion

0.76% of net assets

 

 

Small Cap Growth Fund

 

 

 

Net Assets

Fee

Up to $1 billion

0.85% of net assets

Over $1 billion and up to $2 billion

0.83% of net assets

Over $2 billion and up to $3 billion

0.80% of net assets

Over $3 billion

0.76% of net assets

 

 

Tax-Managed Equity Fund

 

 

 

Net Assets

Fee

Up to $1 billion

0.65% of net assets

Over $1 billion and up to $2 billion

0.60% of net assets

Over $2 billion and up to $3 billion

0.55% of net assets

Over $3 billion

0.50% of net assets

 

 

As originally Amended and Effective June 30, 2000.

 

As Amended and Restated and Effective November 16, 2005.

 

As Amended, Effective and Approved May 15, 2009.

 

 

9

--------------------------------------------------------------------------------


 

*If a Fund’s net assets are less than $25 million, IICO has agreed to
voluntarily waive the management fee, subject to its right to change or modify
this waiver.

 

 

--------------------------------------------------------------------------------
